Exhibit 10.12

SEVERANCE AGREEMENT

          This SEVERANCE AGREEMENT (the “Agreement”) is made and effective this
14th day of December, 2010, by and between I.D. Systems, Inc., a Delaware
corporation (the “Company”) and Darryl Miller (“Executive”).

BACKGROUND:

          WHEREAS, Executive is currently employed as Chief Operating Officer of
the Company; and

          WHEREAS, the Board of Directors of the Company (the “Board”) has
determined it is in the best interests of the Company to enter into this
Agreement to, among other things, help retain and motivate Executive in his
position with the Company.

          NOW, THEREFORE, in consideration of the foregoing premises and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto hereby agree as follows:

          1. Certain Definitions: As used in the Agreement, the following terms
shall have the respective meanings set forth below:

                    (a) “Affiliate” of the Company means any Person that
controls, is controlled by, or is under common control with, the Company. A
Person shall be deemed to be in control of another Person if, and for so long
as, it owns or controls more than 50% of the voting power in the election of
directors (or, in the case of an entity that is not a corporation, for the
election of the corresponding managing authority) of such other Person.

                    (b) “Cause” means Executive’s (i) conviction of, or plea of
nolo contendere to, a felony or crime involving moral turpitude; (ii) fraud on
or misappropriation of any funds or property of the Company; (iii) willful
violation of any law, rule or regulation (other than minor traffic violations or
similar offenses or solely as a result of vicarious liability) or breach of
fiduciary duty which results in personal profit to Executive. Executive shall be
given notice of the termination of Executive’s employment for Cause and shall
have an opportunity to be heard by the Board with respect thereto and, to the
extent that the Board deems the matter curable, shall have a reasonable period
of time to cure the matter to the Board’s reasonable satisfaction.

                    (c) “Change in Control Event” means the occurrence of any of
the following events with respect to the Company:

                              (i) the consummation of any consolidation or
merger of the Company in which the holders of the Company’s common stock, par
value $0.01 per share (“Common Stock”) immediately prior to such consolidation
or merger own less than fifty percent (50%) of the outstanding common stock of
the surviving corporation immediately after the merger; or

--------------------------------------------------------------------------------



                              (ii) the consummation of any sale, lease, exchange
or other transfer (in one transaction or a series of related transactions) of
all, or substantially all, of the assets of the Company, other than to a
subsidiary or Affiliate; or

                              (iii) any action pursuant to which any person or
group (as such terms are defined in Section 13(d) of the Securities Exchange Act
of 1934, as amended (the “Exchange Act”), shall become the “beneficial owner”
(as such term is defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of shares of capital stock entitled to vote generally for the
election of directors of the Company (“Voting Securities”) representing more
than thirty (30%) percent of the combined voting power of the Company’s then
outstanding Voting Securities (calculated as provided in Rule 13d-3(d) in the
case of rights to acquire any such securities); or

                              (iv) the individuals (x) who, as of the effective
date of this Agreement, constitute the Board (the “Original Directors”) and (y)
who thereafter are elected to the Board and whose election, or nomination for
election, to the Board was approved by a vote of a majority of the Original
Directors then still in office (such Directors being called “Additional Original
Directors”) and (z) who thereafter are elected to the Board and whose election
or nomination for election to the Board was approved by a vote of a majority of
the Original Directors and Additional Original Directors then still in office,
cease for any reason to constitute a majority of the members of the Board.

                    (d) “Disability” means that Executive is incapable of
performing his principal duties due to physical or mental incapacity or
impairment for 120 consecutive days, or for 180 non-consecutive days, during any
12 month period.

                    (e) “Good Reason” means (i) a material reduction in
Executive’s base salary as in effect from time to time; (ii) a material
reduction in Executive’s authority, duties or responsibilities; (iii)
Executive’s principal office location being moved to a location which is more
than 25 miles from the principal office location at which Executive performs
services on the date this Agreement is executed or (iv) a material breach by the
Company of the agreement under which Executive provides services to the Company;
provided, however, that Executive must notify the Company, within 90 days of the
occurrence of any of the foregoing conditions, that he considers it to be a
“Good Reason” condition, and provide the Company with at least 30 days in which
to cure the condition. In addition, the resignation may not occur later than 6
months after the occurrence of the condition giving rise to the resignation. If
Executive fails to provide such notice and cure period prior to his resignation,
or his resignation occurs later than 6 months after the initial occurrence of
the condition, his resignation shall not be deemed to be for “Good Reason” and
Executive shall be deemed to have waived any right to receive any of the
payments or benefits set forth in Section 2 hereof.

                    (f) “Person” means an individual, a partnership, a limited
liability company, a corporation, an association, a joint stock corporation, a
trust, a joint venture, an unincorporated organization, or any court,
administrative agency or commission or other federal, state, county, local or
foreign governmental authority, instrumentality, agency or commission.

-2-

--------------------------------------------------------------------------------



                    (g) “Release” means a general release agreement in the form
annexed hereto as Exhibit A and made a part hereof.

                    (h) “Trigger Event” means the occurrence of either: (i) the
termination of Executive’s employment by the Company other than a termination
for Cause; or (ii) Executive’s resignation for Good Reason within 6 months
following a Change in Control Event. For purposes of clarity, a termination of
Executive’s employment due to his death or Disability shall not be considered a
termination of Executive’s employment by the Company other than for Cause, and
shall not constitute a Trigger Event.

          2. Trigger Event Payments and Benefits.

                    Within 45 days after the occurrence of a Trigger Event (or
such shorter period as may be required by the Release), Executive shall execute
and deliver to the Company the Release. Upon the sooner of the expiration of any
applicable revocation period required for the Release to be effective with
respect to age discrimination claims and the date on which it is otherwise
permitted to be effective and irrevocable under applicable law (such sooner date
the “Release Effective Date”), Executive shall be entitled to:

                    (a) cash payments (collectively the “Severance Payment”) at
the rate of Executive’s annual base salary as in effect immediately prior to the
Trigger Event for a period of 12 months (the “Severance Period”), payable as set
forth below. The Severance Payment shall be made as a series of separate
payments in accordance with the Company’s standard payroll practices (and
subject to all applicable tax withholdings and deductions), commencing with the
first regular payroll date on or immediately following the 60th day after the
date of the Trigger Event.

                    (b) if Executive timely elects “COBRA” coverage and provided
Executive continues to make contributions for such continuation coverage equal
to Executive’s contribution amount in effect immediately preceding the date of
Executive’s termination of employment, the Company shall waive the remaining
portion of Executive’s healthcare continuation payments under COBRA for the
Severance Period. Notwithstanding the foregoing, in the event that Executive
becomes eligible to obtain alternate healthcare coverage from a new employer
before the end of the Severance Period, the Company’s obligation to waive the
remaining portion of Executive’s healthcare continuation coverage under COBRA
shall cease. Executive understands and affirms that Executive is obligated to
inform the Company if Executive becomes eligible to obtain alternate healthcare
coverage from a new employer before the end of the Severance Period.

                    (c) Executive’s previously granted Company stock options and
restricted stock (“Retention Shares”) shall (to the extent not already then
“vested”), partially “vest” and a portion of the stock options shall be
exercisable, in each case on a pro-rated basis, taking into account the number
of months elapsed since the date of grant as compared to the scheduled vesting
date. For example, if the total number of months from the grant date until the
vesting date is 36 months, and the Trigger Event occurs at the end of the 12th
month after the grant date, then effective on the Release Effective Date, the
total number of vested options and vested

-3-

--------------------------------------------------------------------------------



Retention Shares should be equal to 1/3 (i.e., 12/36) of the total number of
each granted. Notwithstanding anything to the contrary contained herein, the
terms of the I.D. Systems, Inc. 2007 Equity Compensation Plan (the “Plan”) shall
govern acceleration of vesting of stock options and restricted stock in the
event of a “Change of Control” as defined in the Plan.

          3. Covenants Agreement. As a condition to the Company’s obligations
hereunder, Executive shall execute and deliver to the Company an agreement in
the form of Exhibit B annexed hereto and made a part hereof relating to
confidentiality, assignment of inventions, non-competition and non-solicitation.
The non-competition and non-solicitation covenants shall apply for a period
equal to the Severance Period.

          4. At Will Employment. Nothing in this Agreement shall alter
Executive’s status as an “at-will” employee.

          5. Headings. Headings used in this Agreement are for convenience of
reference only and do not affect the meaning of any provision.

          6. Counterparts. This Agreement may be executed as of the same
effective date in one or more counterparts, each of which shall be deemed an
original.

          7. Binding Agreement; Assignment. This Agreement shall be binding upon
and shall inure to the benefit of the parties hereto and their respective
successors and assigns.

          8. Governing Law; Jurisdiction. This Agreement and any and all matters
arising directly or indirectly herefrom shall be governed by, and construed in
accordance with, the internal laws of the State of New Jersey, without reference
to the choice of law principles thereof. Any legal action, suit or other
proceeding arising out of or in any way connected with this Agreement shall be
brought in the courts of the State of New Jersey, or in the United States courts
for the District of New Jersey. With respect to any such proceeding in any such
court: (i) each party generally and unconditionally submits itself and its
property to the exclusive jurisdiction of such court (and corresponding
appellate courts therefrom), and (ii) each party waives, to the fullest extent
permitted by law, any objection it has or hereafter may have the venue of such
proceeding as well as any claim that it has or may have that such proceeding is
in an inconvenient forum.

          9. Amendments. This Agreement may only be amended or otherwise
modified, and the provisions hereof may only be waived, by a writing executed by
the parties hereto.

          10. Entire Agreement. This Agreement shall constitute the entire
agreement of the parties with respect to the matters covered hereby and shall
supersede all previous written, oral or implied understandings between them with
respect to such matters.

          11. Opportunity to Consult Counsel. Executive hereby acknowledges that
he has read and fully understands this Agreement, that he has been advised that
Lowenstein Sandler PC is counsel to the Company and not to Executive, and that
Executive has been advised to, and has

-4-

--------------------------------------------------------------------------------



had the opportunity to, consult with counsel and Executive’s personal financial
or tax advisor with respect to this Agreement.

          12. No Effect on Other Benefits. Notwithstanding anything contained
herein to the contrary, nothing contained herein shall adversely affect the
rights of Executive and his dependents and beneficiaries to any and all benefits
to which any of them may be entitled under the benefit plans and arrangements of
the Company in accordance with the terms of such benefit plans and arrangements.

          13. Section 409A.

                    (a) This Agreement is intended to comply with the
requirements of Section 409A of the Code and regulations promulgated thereunder
(“Section 409A”). To the extent that any provision in this Agreement is
ambiguous as to its compliance with Section 409A, the provision shall be read in
such a manner so that no payments due under this Agreement shall be subject to
an “additional tax” as defined in Section 409A(a)(1)(B) of the Code. For
purposes of Section 409A, each payment made under this Agreement shall be
treated as a separate payment. In no event may Executive, directly or
indirectly, designate the calendar year of payment.

                    (b) Notwithstanding anything to the contrary contained
herein, if necessary to comply with the restriction in Section 409A(a)(2)(B) of
the Code concerning payments to “specified employees,” any payment on account of
Executive’s separation from service that would otherwise be due hereunder within
six months after such separation shall nonetheless be delayed until the first
business day of the seventh month following Executive’s date of termination and
the first such payment shall include the cumulative amount of any payments that
would have been paid prior to such date if not for such restriction, together
with interest on such cumulative amount during the period of such restriction at
a rate, per annum, equal to the applicable federal short-term rate (compounded
monthly) in effect under Section 1274(d) of the Code on the date of termination.
For purposes of Section 2 hereof, Executive shall be a “specified employee” for
the 12-month period beginning on the first day of the fourth month following
each “Identification Date” if he is a “key employee” (as defined in Section
416(i) of the Code without regard to Section 416(i)(5) thereof) of the Company
at any time during the 12-month period ending on the “Identification Date.” For
purposes of the foregoing, the Identification Date shall be December 31.
Notwithstanding anything contained herein to the contrary, Executive shall not
be considered to have terminated employment with the Company for purposes of
Section 2 hereof unless he would be considered to have incurred a “termination
of employment” from the Company within the meaning of Treasury Regulation
§1.409A-1(h)(1)(ii).

                    (c) Executive acknowledges that any tax liability incurred
by Executive under Section 409A of the Code is solely the responsibility of
Executive.

          14. No Mitigation. Executive shall be under no obligation to seek
other employment after Executive’s termination of employment with the Company,
and the obligations of the Company to Executive which arise pursuant to Section
2 of this Agreement shall not be subject to mitigation or offset.

-5-

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the date first written above.

 

 

 

 

 

 

I.D. SYSTEMS, INC.

 

 

 

 

 

 

By:

     /s/ Ned Mavrommatis

 

 

 

--------------------------------------------------------------------------------

 

 

 

Name: Ned Mavrommatis

 

 

 

Title: CFO

 

 

 

Date: 12/14/10

 

 

 

 

WITNESS:

 

EXECUTIVE:

 

 

 

     /s/ Jeffrey Jagid

 

     /s/ Darryl Miller

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Name: Jeffrey Jagid

 

Name: Darryl Miller

Date: 12-14-10

 

Date: 12/14/10

-6-

--------------------------------------------------------------------------------



EXHIBIT A
FORM OF RELEASE

SEPARATION AND GENERAL RELEASE AGREEMENT

          This Separation and General Release Agreement (the “Agreement”) is
entered into between Darryl Miller with an address at
_____________________________ (the “Employee”) and I.D. Systems, Inc. (“ID
Systems”), together with its parent, divisions, affiliates, and subsidiaries and
their respective officers, directors, employees, shareholders, members,
partners, plan administrators, attorneys, and agents, as well as any
predecessors, future successors or assigns or estates of any of the foregoing
with an address at 123 Tice Boulevard, Woodcliff Lake, New Jersey 07677 (the
“Released Parties”).

1. Separation of Employment. Employee acknowledges and understands that
Employee’s last day of employment with ID Systems was _______________ (the
“Separation Date”). Employee acknowledges and agrees that, except as otherwise
provided in this Agreement, Employee has received all compensation and benefits
to which Employee is entitled as a result of Employee’s employment. Employee
understands that, except as otherwise provided in this Agreement, Employee is
entitled to nothing further from any of the Released Parties, including
reinstatement by ID Systems.

2. Employee General Release of Released Parties. In consideration of the
payments and benefits set forth in Section 4 below, Employee hereby
unconditionally and irrevocably releases, waives, discharges, and gives up, to
the full extent permitted by law, any and all Claims (as defined below) that
Employee may have against any of the Released Parties, arising on or prior to
the date of Employee’s execution and delivery of this Agreement to ID Systems.
“Claims” means any and all actions, charges, controversies, demands, causes of
action, suits, rights, and/or claims whatsoever for debts, sums of money, wages,
salary, severance pay, commissions, bonuses, unvested stock options, vacation
pay, sick pay, fees and costs, attorneys fees, losses, penalties, damages,
including damages for pain and suffering and emotional harm, arising, directly
or indirectly, out of any promise, agreement, offer letter, contract,
understanding, common law, tort, the laws, statutes, and/or regulations of the
State of New Jersey or any other state and the United States, including, but not
limited to, federal and state whistleblower laws, Title VII of the Civil Rights
Act of 1964, the Civil Rights Act of 1991, the Equal Pay Act, the Americans with
Disabilities Act, the Family and Medical Leave Act, the Employment Retirement
Income Security Act (excluding COBRA), the Vietnam Era Veterans Readjustment
Assistance Act, the Fair Credit Reporting Act, the Age Discrimination in
Employment Act (“ADEA”), the Older Workers’ Benefit Protection Act, the
Occupational Safety and Health Act, the Sarbanes-Oxley Act of 2002, the New
Jersey Law Against Discrimination, the New Jersey Family Leave Act, the New
Jersey Civil Rights Act, the New Jersey Conscientious Employee Protection Act,
the Texas Human Rights Act, the Texas Occupational Health and Safety Law, the
Texas Juror Protection Law, the Texas Military Discrimination Law, and the Texas
Hazard Communication Act, as each may be amended from time to time, whether
arising directly or indirectly from any act or omission, whether intentional or
unintentional. This Section 2 releases all Claims including those of which
Employee is not aware and those not mentioned in this Agreement. Employee
specifically releases any and all Claims arising out of Employee’s

--------------------------------------------------------------------------------



employment with ID Systems or separation therefrom. Employee expressly
acknowledges and agrees that, by entering into this Agreement, Employee is
releasing and waiving any and all Claims, including, without limitation, Claims
that Employee may having arising under ADEA, which have arisen on or before the
date of Employee’s execution and delivery of this Agreement to ID Systems.

3. Representations; Covenant Not to Sue. Employee hereby represents and warrants
to the Released Parties that Employee has not: (A) filed, caused or permitted to
be filed any pending proceeding (nor has Employee lodged a complaint with any
governmental or quasi-governmental authority) against any of the Released
Parties, nor has Employee agreed to do any of the foregoing; (B) assigned,
transferred, sold, encumbered, pledged, hypothecated, mortgaged, distributed, or
otherwise disposed of or conveyed to any third party any right or Claim against
any of the Released Parties that has been released in this Agreement; or (C)
directly or indirectly assisted any third party in filing, causing or assisting
to be filed, any Claim against any of the Released Parties. Except as set forth
in Section 11 below, Employee covenants and agrees that he shall not encourage
or solicit or voluntarily assist or participate in any way in the filing,
reporting or prosecution by herself or any third party of a proceeding or Claim
against any of the Released Parties.

4. Payment. As good consideration for Employee’s execution, delivery, and
non-revocation of this Agreement, ID Systems shall provide Employee with the
payments and benefits set forth in Section 2 of the Severance Agreement between
Employee and ID Systems dated as of December 14, 2010 payable as set forth
therein. Employee acknowledges that Employee is not otherwise entitled to
receive the payments and benefits described in this Section 4 and acknowledges
that nothing in this Agreement shall be deemed to be an admission of liability
on the part of any of the Released Parties. Employee agrees that Employee will
not seek anything further from any of the Released Parties.

5. Who is Bound. ID Systems and Employee are bound by this Agreement. Anyone who
succeeds to Employee’s rights and responsibilities, such as the executors of
Employee’s estate, is bound, and anyone who succeeds to ID Systems’ rights and
responsibilities, such as its successors and assigns, is also bound.

6. Cooperation. Employee agrees that, within five business days of the
Separation Date, he shall provide ID Systems (attention: _________) with a
written comprehensive summary of all outstanding work activities, current and
prospective customer contact information, and otherwise reasonably cooperate as
necessary to effect a transition of his responsibilities. Employee also agrees
that he will cease from communicating with any current ID Systems employees
(with the exception of __________________) regarding ID Systems personnel or
other business-related matters. Employee agrees to reasonably cooperate in any
ID Systems investigations and/or litigation regarding events that occurred
during Employee’s tenure with ID Systems. ID Systems will compensate Employee
for reasonable expenses Employee incurs in extending such cooperation regarding
investigations and/or litigation, so long as Employee provides advance written
notice of Employee’s request for compensation.

-2-

--------------------------------------------------------------------------------



7. Non Disparagement and Confidentiality. Employee agrees not to make any
defamatory or derogatory statements concerning any of the Released Parties.
Provided inquiries are directed to ID Systems’ Department of Human Resources, ID
Systems shall disclose to prospective employers information limited to
Employee’s dates of employment and last position held by Employee. Employee
confirms and agrees that Employee shall not, directly or indirectly, disclose to
any person or entity or use for Employee’s own benefit, any confidential
information concerning the business, finances or operations of ID Systems or its
customers; provided, however, that Employee’s obligations under this Section 7
shall not apply to information generally known in ID Systems’ industry through
no fault of Employee or the disclosure of which is required by law after
reasonable notice has been provided to ID Systems sufficient to enable ID
Systems to contest the disclosure. Confidential information shall include,
without limitation, trade secrets, customer lists, details of contracts, pricing
policies, operational materials, marketing plans or strategies, security and
safety plans and strategies, project development, and any other non-public or
confidential information of, or relating to, ID Systems or its affiliates.
Employee also agrees that the amounts paid to Employee and all of the other
terms of this Agreement shall be kept confidential, unless ID Systems discloses
them in a public filing. Employee acknowledges that he continues to be bound by
the Confidentiality, Assignment of Contributions and Inventions, Non-Competition
and Non-Solicitation Agreement (the “Covenants Agreement”).

8. Remedies. If Employee tells anyone the amount paid to Employee or any other
term of this Agreement (unless ID Systems has publicly disclosed the terms of
this Agreement in a public filing), breaches any other term or condition of this
Agreement or the Covenants Agreement, or any representation made by Employee in
this Agreement was false when made, it shall constitute a material breach of
this Agreement and, in addition to and not instead of the Released Parties’
other remedies hereunder, under the Covenants Agreement or otherwise at law or
in equity, Employee shall be required to immediately, upon written notice from
ID Systems, return the payments paid by ID Systems hereunder, less $500.
Employee agrees that if Employee is required to return the payments, this
Agreement shall continue to be binding on Employee and the Released Parties
shall be entitled to enforce the provisions of this Agreement as if the payments
had not been repaid to ID Systems and ID Systems shall have no further payment
obligations to Employee hereunder. Further, in the event of a material breach of
this Agreement, Employee agrees to pay all of the Released Parties’ attorneys’
fees and other costs associated with enforcing this Agreement.

9. ID Systems Property. Employee represents that he has returned all ID Systems
property in Employee’s possession, custody or control, including, but not
limited to, all ID Systems equipment, samples, laptop computers, personal
digital assistants, cell phones, pass codes, keys, swipe cards, documents or
other materials that Employee received, prepared, or helped prepare. Employee
represents that Employee has not retained any copies, duplicates, reproductions,
computer disks, or excerpts thereof of ID Systems’ documents.

10. Construction of Agreement. In the event that one or more of the provisions
contained in this Agreement shall for any reason be held unenforceable in any
respect under the law of any state of the United States or the United States,
such unenforceability shall not affect any other provision of this Agreement,
but this Agreement shall then be construed as if such unenforceable provision or
provisions had never been contained herein or therein. If it is ever held that
any

-3-

--------------------------------------------------------------------------------



restriction hereunder is too broad to permit enforcement of such restriction to
its fullest extent, such restriction shall be enforced to the maximum extent
permitted by applicable law. This Agreement and any and all matters arising
directly or indirectly herefrom or therefrom shall be governed under the laws of
the State of New Jersey, without reference to choice of law rules. ID Systems
and Employee consent to the sole jurisdiction of the federal and state courts of
New Jersey. ID SYSTEMS AND EMPLOYEE HEREBY WAIVE THEIR RESPECTIVE RIGHT TO TRIAL
BY JURY IN ANY ACTION CONCERNING THIS AGREEMENT OR ANY AND ALL MATTERS ARISING
DIRECTLY OR INDIRECTLY HEREFROM AND REPRESENT THAT THEY HAVE CONSULTED WITH
COUNSEL OF THEIR CHOICE OR HAVE CHOSEN VOLUNTARILY NOT TO DO SO SPECIFICALLY
WITH RESPECT TO THIS WAIVER.

11. Acknowledgments. ID Systems and Employee acknowledge and agree that:

          (A) By entering into this Agreement, Employee does not waive any
rights or Claims that may arise after the date that Employee executes and
delivers this Agreement to ID Systems;

          (B) This Agreement shall not affect the rights and responsibilities of
the Equal Employment Opportunity Commission (the “EEOC”) to enforce the ADEA and
other laws, and further acknowledge and agree that this Agreement shall not be
used to justify interfering with Employee’s protected right to file a charge or
participate in an investigation or proceeding conducted by the EEOC.
Accordingly, nothing in this Agreement shall preclude Employee from filing a
charge with, or participating in any manner in an investigation, hearing or
proceeding conducted by, the EEOC, but Employee hereby waives any and all rights
to recover under, or by virtue of, any such investigation, hearing or
proceeding;

          (C) Notwithstanding anything set forth in this Agreement to the
contrary, nothing in this Agreement shall affect or be used to interfere with
Employee’s protected right to test in any court, under the Older Workers’
Benefit Protection Act, or like statute or regulation, the validity of the
waiver of rights under ADEA set forth in this Agreement; and

          (D) Nothing in this Agreement shall preclude Employee from: exercising
Employee’s rights, if any (i) under Section 601-608 of the Employee Retirement
Income Security Act of 1974, as amended, popularly known as COBRA, or (ii)ID
Systems’ pension plan or 401(k) plan, if applicable.

12. Opportunity For Review.

          (A) Employee represents and warrants that Employee: (i) has had
sufficient opportunity to consider this Agreement; (ii) has read this Agreement;
(iii) understands all the terms and conditions hereof; (iv) is not incompetent
or had a guardian, conservator or trustee appointed for Employee; (v) has
entered into this Agreement of Employee’s own free will and volition; (vi) has
duly executed and delivered this Agreement; (vii) understands that Employee is
responsible for Employee’s own attorney’s fees and costs; (viii) has had the
opportunity to review this Agreement with counsel of Employee’s choice or has
chosen voluntarily not to do so; (ix) understands the Employee has been given
twenty-one (21) days to review this Agreement

-4-

--------------------------------------------------------------------------------



before signing this Agreement and understands that he is free to use as much or
as little of the 21-day period as he wishes or considers necessary before
deciding to sign this Agreement; (x) understands that if Employee does not sign
and return this Agreement to ID Systems within 21 days of his receipt, ID
Systems shall have no obligation to enter into this Agreement, Employee shall
not be entitled to the payments and benefits set forth in Section 4 of this
Agreement, and the Separation Date shall be unaltered; and (xi) this Agreement
is valid, binding and enforceable against the parties to this Agreement in
accordance with its terms.

          (B) This Agreement shall be effective and enforceable on the eighth
(8th) day after execution and delivery to ID Systems by Employee. The parties to
this Agreement understand and agree that Employee may revoke this Agreement
after having executed and delivered it to ID Systems by so advising ID Systems
in writing no later than 11:59 p.m. on the seventh (7th) day after Employee’s
execution and delivery of this Agreement to ID Systems. If Employee revokes this
Agreement, it shall not be effective or enforceable, Employee shall not be
entitled to the payments and benefits set forth in Section 4 of this Agreement,
and the Separation Date shall be unaltered.

Agreed to and accepted on this ____ day of ________, 20__.

 

 

 

Witness:

 

EMPLOYEE:

 

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

Name: Darryl Miller

Agreed to and accepted on this ____ day of ________, 20__.

 

 

 

 

 

ID SYSTEMS, INC.

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

 

 

Title:

-5-

--------------------------------------------------------------------------------



EXHIBIT B
FORM OF COVENANTS AGREEMENT

I.D. SYSTEMS, INC.

Confidentiality, Assignment of Contributions and
Inventions, Non-Competition, and Non-Solicitation Agreement

          Background. I am a paid employee of I.D. Systems, Inc., a Delaware
corporation (the “Company”). I am executing this Agreement in consideration of
my continued employment with the Company, the Company’s provision to me of
additional Confidential Information (as defined below) and the severance
agreement effective as of December 14, 2010.

          1. Confidentiality. While working for the Company, I may have
previously developed or acquired, or may in the future develop or acquire,
knowledge in my work or from my colleagues or otherwise of Confidential
Information relating to the Company, its business, potential business or that of
its customers or its or their respective affiliates. “Confidential Information”
includes information concerning the identity of customers or their requirements
or key contacts within the customer’s organization, suppliers, distributors,
software programs, demonstration programs, routines, algorithms, computer
systems, plans, strategies, research, formulations, processes, production
methods and sources, products and specifications, equipment manufacturing and
other techniques, designs, know-how, show how, trade secrets, inventions,
improvements, discoveries, concepts, methodology, formulas, drawings, maps,
manuals, models, specifications, records, files, memoranda, notes, reports,
files, correspondence, financial and sales data, pricing lists or terms, trading
terms, training materials and methods, marketing, distribution, and
merchandising techniques and strategies, evaluations, opinions and
interpretations, together with all other writings or materials of any type
embodying any of the foregoing and any and all other technical, operating,
financial, and business information or materials relating to the Company, its
customers or its or their respective affiliates, whether or not reduced to
writing or other medium and whether or not marked or labeled confidential,
proprietary, or the like, regardless of whether created by me, others or both.
Confidential Information does not include information that is or becomes public
domain without fault on my part. I will have the burden of proof with respect to
the exclusion of any information from the definition of “Confidential
Information.”

          With respect to Confidential Information of the Company, its customers
and its or their respective affiliates, I agree that:

                    (a) The Confidential Information is and will continue to be
the sole and exclusive property of the Company;

                    (b) Except as required under applicable law or pursuant to
any judicial process or administrative proceeding with subpoena powers, I will
use the Confidential Information only in the performance of my duties for the
Company. I will not use the Confidential Information at any time (during or
after my employment with the Company or any of its affiliates) for my

--------------------------------------------------------------------------------



personal benefit, for the benefit of any other Person or in any manner adverse
to the interests of the Company, its customers or its or their respective
affiliates;

                    (c) Except as required under applicable law or pursuant to
any judicial process or administrative proceeding with subpoena powers, I will
not disclose the Confidential Information at any time (during or after my
employment with the Company or any of its affiliates) except to authorized
Company personnel, unless the Company consents in advance in writing or unless
the Confidential Information indisputably becomes of public knowledge or enters
the public domain (without fault on my part);

                    (d) I will safeguard the Confidential Information by all
reasonable steps and abide by all policies and procedures of the Company and its
customers in effect from time to time regarding storage, copying, destroying,
publication or posting, or handling of such Confidential Information, in
whatever medium or format that Confidential Information takes;

                    (e) Except as required under applicable law or pursuant to
any judicial process or administrative proceeding with subpoena powers, I will
execute and abide by all confidentiality agreements that the Company reasonably
requests me to sign or abide by, whether those agreements are for the benefit of
the Company, an affiliate or an actual or a potential customer or supplier
thereof;

                    (f) I will return all materials containing or relating to
Confidential Information, together with all other Company or customer property,
to the Company when my employment with the Company or any of its affiliates
terminates (either voluntary or involuntary) or upon the Company’s earlier
request. I shall not retain any copies or reproductions of correspondence,
memoranda, reports, notebooks, drawings, photographs, or other documents
relating in any way to the business or affairs of the Company, its customers or
its or their respective affiliates; and

                    (g) Upon any termination of my employment with the Company,
I will acknowledge to the Company, in writing and under oath, in the form
attached hereto as Exhibit A that I have complied with this Agreement.

          As used herein, the term “Person” means an individual, a partnership,
a corporation, a limited liability company, an association, a joint stock
company, a trust, a joint venture, an unincorporated organization or a
governmental entity or department, agency or subdivision of the government
entity.

          For purposes of clauses (b), (c) and (e), in the event of any required
disclosure, I will promptly notify the Company and reasonably cooperate and
assist the Company in resisting such disclosure in the event it chooses to do
so.

          2. Contributions and Inventions. While employed by the Company, I may
make Contributions and Inventions deemed by the Company to have value to it. The
terms “Contributions” and “Inventions” are understood to include all
information, ideas, concepts, technology, improvements, discoveries, formulae,
inventions, creations, discoveries, techniques, designs, methods, trade secrets,
technical specifications and data, works, modifications,

-2-

--------------------------------------------------------------------------------



processes, know-how, show-how, concepts, expressions, improvements, works of
authorship (including computer programs), ideas and other developments, whether
or not they are patentable or copyrightable or subject to analogous protection
and regardless of their form or state of development and whether or not I have
made them alone or with others, together with any and all rights to U.S. or
foreign applications for patents, inventor’s certifications or other industrial
rights that may be filed thereon, including divisions, continuations-in-part,
reissues and/or extensions thereof.

          This Agreement covers Contributions and Inventions of any kind that
are conceived or made by me, alone or with others, while I am employed by the
Company, regardless of whether they are conceived or made during regular working
hours or at my place of work (whether located at the Company, customer
facilities, at home or elsewhere) and that (i) relate to the Company’s business
or potential business or that of its affiliates, (ii) result from tasks assigned
to me by the Company, or (iii) are conceived or made with the use of the
Company’s time, facilities, resources, or materials. With respect to
Contributions or Inventions covered by this Agreement, I agree that:

          (a) I will disclose them promptly to the Company. I will not disclose
them to anyone other than authorized Company personnel;

          (b) They will belong solely to the Company from conception as “works
made for hire” (as that term is used under U.S. copyright law) or otherwise. To
the extent that title to any such Contributions and Inventions do not, by
operation of law, vest in the Company, I hereby irrevocably assign to the
Company all right, title and interest, including, without limitation, tangible
and intangible rights such as patent rights, trademarks, and copyrights, that I
may have or may acquire in and to all such Contributions and Inventions,
benefits and/or rights resulting therefrom, and agree to promptly execute any
further specific assignments related to such Contributions or Inventions,
benefits and/or rights at the request of the Company. If the Company wants more
specific or formal evidence of this, I will sign written documents of assignment
at the Company’s request. I also hereby assign to the Company, or waive if not
assignable, all “moral rights” in and to any Contributions and Inventions and
agree promptly to execute any further specific assignments or waivers related to
moral rights at the request of the Company; and

          (c) I will, at any time, either during the time I am employed by the
Company or thereafter, assist the Company in obtaining and maintaining patent,
copyright, trademark, mask works and other protection for them, in all countries
and territories, at the Company’s expense. In the event that the Company is
unable to secure my signature after reasonable effort in connection with any
patent, trademark, copyright, mask work or other similar protection relating to
a Contribution or an Invention, I hereby irrevocably designate and appoint the
Company and its duly authorized officers and agents as my agent and
attorney-in-fact, to act for and on my behalf and stead to execute and file any
such application and to do all other lawfully permitted acts to further the
prosecution and issuance of patents, trademarks, copyrights, mask works or other
similar protection thereon with the same legal force and effect as if executed
by me.

-3-

--------------------------------------------------------------------------------



          (d) Any Contributions or Inventions relating to the business of the
Company and disclosed to the Company within 6 months following the termination
of my employment shall be deemed to fall within the provisions of this Section
2. The “business of the Company’ as used in this Section 2 includes the actual
business conducted by the Company or any of its affiliates at any time during my
employment with the Company, as well as any business in which the Company or any
of its affiliates, at any time during my employment with the Company, proposes
or proposes to engage.

          3. Obligations to Prior Employers or Others. I do not have any
non-disclosure, non-compete, non-solicitation or other obligations to any
previous employer or other Person that would prohibit, limit, conflict or
interfere with my obligations under this Agreement or the performance of my
duties for the Company. I will not disclose to the Company or its customers or
induce the Company or its customers to use any secret or confidential
information or material belonging to others, including my former employers, if
any.

          4. Excluded Information. A complete list, by non-confidential
descriptive title of all Contributions, Inventions, ideas, reports or other
creative works, if any, made or conceived by me prior to my employment by the
Company and intended to be excluded from this Agreement, is attached as Exhibit
B. I shall not assert any rights under any Contributions, Inventions, ideas,
reports or other creative works as having been made or acquired by me prior to
my being employed by the Company, unless such Contributions, Inventions, ideas,
reports or other creative works are identified on Exhibit B. If, after the date
of this Agreement, I believe that any Contribution or Invention is excluded from
this Agreement, I agree to obtain written authorization from the Company, prior
to applying for any patent on the Contribution or Invention, and prior to taking
any steps to commercially exploit the Contribution or Invention.

          5. Covenant Against Competition and Solicitation.

                    (a) I acknowledge and understand that, in view of my
position as an employee of the Company, I may have previously been afforded, or
in the future may be afforded, access to the Company’s Confidential Information
and that of its affiliates. I therefore agree that during the course of my
employment with the Company or any of its affiliates and for a period of twelve
(12) months after termination of my employment with the Company and all of its
affiliates (for any reason or no reason) (the “Restricted Period”), I will not,
anywhere within the United States of America or any other country or territory
in which the Company or its affiliates conducts business, either directly or
indirectly, whether alone or as an employee, employer, consultant, independent
contractor, agent, principal, partner, joint venturer, stockholder, member,
officer, director or otherwise of any company or other business enterprise, or
in any other individual or representative capacity, engage in, assist in,
participate in, or otherwise be connected to or benefit from any Competitive
Business. As used in this Agreement, “Competitive Business” shall mean any
individual, entity, or business enterprise that is engaged in or is seeking to
engage in: (i) the development, design, manufacture, marketing, sale and/or
distribution of tracking and monitoring products; or (ii) the development,
design, manufacture, marketing, sale and/or distribution of any products that
are directly competitive with products that (a) represent at least 10% of the
Company’s consolidated product revenues, (b) were first sold or distributed by
the Company or any of its affiliates during the preceding 12-month period, or
(c) are being

-4-

--------------------------------------------------------------------------------



developed, produced, marketed and/or distributed by the Company or any of its
affiliates and are scheduled to be first sold or distributed by the Company
within a 12-month period; provided, however, that for purposes of this
definition, a business shall be a “Competitive Business,” as it applies during
the 12 month period after termination of my employment only if the Company is
engaged or is actively seeking to engage in that business on the date of my
termination of employment with the Company or was engaged or actively seeking to
engage in that business at any time during the preceding 12 months.

                    (b) During the Restricted Period, I will not, without the
express prior written consent of the Company, directly or indirectly: (i)
solicit, induce, or assist any third person in soliciting or inducing any Person
that is (or was at any time within the 12 months prior to the solicitation or
inducement) an employee, consultant, independent contractor or agent of the
Company or any of its affiliates to leave the employment of the Company or any
of its affiliates or cease performing services as an independent contractor,
consultant or agent of the Company or any of its affiliates; (ii) hire, engage,
or assist any third party in hiring or engaging, any individual that is or was
(at any time within the 12 months prior to the attempted hiring) an employee of
the Company or any of its affiliates; or (iii) contact, communicate, solicit, or
transact any business with or assist any third party in contacting,
communicating, soliciting, or transacting any business with any Person that is
or was (at any time within 12 months prior to the contact, communication,
solicitation, or transaction) a customer, distributor or supplier of the Company
or its affiliates (or Person who, at any time during the 12 months prior to the
contact, communication, solicitation, or transaction, the Company or its
affiliates contacted, communicated with or solicited for the purposes of
becoming a customer, distributor, or supplier of the Company or its affiliates
and I was in any way involved or otherwise had knowledge of or reasonably should
have had knowledge of such contact, communication, or solicitation) for the
purposes of inducing such customer, distributor, or supplier or potential
customer, distributor, or supplier to be connected to or benefit from any
business competitive with that of the Company or its affiliates or terminate its
or their business relationship with the Company or its affiliates.

          6. Non-Disparagement. I will not at any time (during or after my
employment with the Company) disparage the reputation of the Company, its
affiliates, or any of its or their respective officers and directors.

          7. Interpretation and Scope of this Agreement.

               (a) In the event that any court of competent jurisdiction shall
determine that any one or more of the provisions contained in this Agreement
shall be unenforceable in any respect, then such provision shall be deemed
limited and restricted to the extent that the court shall deem the provision to
be enforceable. It is the intention of the parties to this Agreement that the
covenants and restrictions in this Agreement be given the broadest
interpretation permitted by law. The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision hereof. The covenants and restrictions contained in this
Agreement shall be deemed a series of separate covenants and restrictions. If,
in any judicial proceeding, a court of competent jurisdiction should refuse to
enforce all of the separate covenants and restrictions in this Agreement, then
such unenforceable covenants and restrictions shall be deemed eliminated from
the provisions of this Agreement for the purpose of such

-5-

--------------------------------------------------------------------------------



proceeding to the extent necessary to permit the remaining separate covenants
and restrictions to be enforced in such proceeding.

          (b) I acknowledge that the restrictions on the activities in which I
may engage that are set forth in this Agreement and the location and period of
time for which such restrictions apply are reasonable and necessary to protect
the legitimate business interests of the Company and shall survive the
termination of my employment. I understand that the Company’s business is global
and, accordingly, the restrictions cannot be limited to any particular
geographic area. I further acknowledge that the restrictions contained in this
Agreement will not prevent me from earning a livelihood during the applicable
period of restriction.

          (c) I understand and agree that if I breach or threaten to breach any
of the provisions of this Agreement, including, without limitation, the
provisions of Sections 1, 2, 5 or 6 hereof, the Company would suffer irreparable
harm and damages would be an inadequate remedy. Accordingly, I acknowledge that,
in the event of any breach or threatened breach by me of any of the provisions
of this Agreement, the Company shall be entitled to temporary, preliminary and
permanent injunctive or other equitable relief in any court of competent
jurisdiction (without being required to post a bond or other collateral) and to
an equitable accounting of all earnings, profits and other benefits arising,
directly or indirectly, from such violation, which rights shall be cumulative
and in addition to (rather than instead of) any other rights or remedies to
which the Company may be entitled at law or in equity. In addition (and not
instead of those rights), I further covenant that I shall be responsible for
payment of the reasonable fees and expenses of the Company’s attorneys and
experts, as well as the Company’s court costs, pertaining to any suit,
arbitration, mediation, action or other proceeding (including the costs of any
investigation related thereto) in which the Company prevails, arising directly
or indirectly out of my violation or threatened violation of any of the
provisions of this Agreement. If the Company does not prevail in any suit,
arbitration, mediation, action or other proceeding arising directly or
indirectly out of my purported violation of any of the provisions of this
Agreement, the Company shall be responsible for payment of the reasonable fees
and expenses of attorneys and experts that I incur, as well as my court costs,
pertaining to any such suit, arbitration, mediation, action or other proceeding
(including the costs of any investigation related thereto).

          (d) This Agreement shall be binding upon me, my heirs, assigns and
personal representatives and shall inure to the benefit of the Company, its
affiliates and their respective successors and assigns (including, without
limitation, the purchaser of all or substantially all of its assets).

          (e) This Agreement shall constitute the entire agreement between
Company and myself with respect to the matters covered hereby and shall
supersede all previous written, oral or implied understandings between us with
respect to such matters.

          (f) I acknowledge that my employment with the Company is “at-will.” I
understand that nothing contained in this Agreement shall give me a right to
continue in the employ of the Company, and the right to terminate my employment
with the Company, at any

-6-

--------------------------------------------------------------------------------



time, with or without cause, is specifically reserved to the Company. I also
understand that I may resign from employment with the Company at any time in my
discretion.

          (g) Any and all actions or controversies arising out of this
Agreement, Employee’s employment by the Company or termination therefrom,
including, without limitation, tort claims, shall be construed and enforced in
accordance with the internal laws of the State of New Jersey, without regard to
the choice of law principles thereof.

          I represent and warrant that: (a) I have read this Agreement; (b) I
understand all the terms and conditions hereof; (c) I have entered into this
Agreement of my own free will and volition; (d) I have been advised by the
Company to seek and have, to the extent I have deemed necessary, received the
advice of counsel of any own selection; and (e) the terms of this Agreement are
fair, reasonable and are being agreed to voluntarily in exchange for my
continued employment with the Company, the Company’s provision to me of
additional Confidential Information and the severance agreement effective as of
December ___, 2010.

 

 

 

 

Date: 

12/14/10

 

     /s/ Darryl Miller

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

 

Name: Darryl Miller

Accepted:

 

 

 

I.D. SYSTEMS, INC.

 

 

 

 

By:

/s/ Ned Mavrommatis

 

 

--------------------------------------------------------------------------------

 

-7-

--------------------------------------------------------------------------------



EXHIBIT A

STATE OF NEW JERSEY
COUNTY OF _________________

          The undersigned, being duly sworn, does hereby certify that he/she has
complied with, and will continue to comply with, for the applicable period set
forth therein, all of the terms of the Confidentiality, Assignment of
Contributions and Inventions, Non Competition and Non-Solicitation Agreement
dated _______ __, 2010 by the Undersigned in favor of I.D. Systems, Inc. (the
“Company”). I have returned all Company property and all materials relating to
or containing Confidential Information to the Company and I have not retained
any copies or reproductions of any correspondence, memoranda, reports,
notebooks, drawings, photographs or other documents or materials relating to the
affairs of the Company, its customers and its or their affiliates.

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

Name: Darryl Miller

Sworn and Subscribed to

 

 

before me this ____ day of

 

 

______________, ______

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

-8-

--------------------------------------------------------------------------------



EXHIBIT B

Excluded Information
(See Section 4. If None, type “NONE”)

None.

-9-

--------------------------------------------------------------------------------